Citation Nr: 0905839	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-31 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, with rash and blisters, claimed as tinea pedis.  

2.  Entitlement to service connection for a left eye 
laceration.

3.  Entitlement to service connection for chloracne, to 
include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from November 1966 
to November 1969, and from November 1974 to November 1976.  


This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran does not currently have a bilateral foot 
disorder.

2.  A left eye laceration was not shown during service and 
the Veteran is not shown to have any residuals of the left 
eye laceration he reports he sustained during service. 

3.  Chloracne was not shown during service or within the year 
following his last day of service in Vietnam, and any 
chloracne that may be present is not shown to be causally or 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  A bilateral foot disorder, with rash and blisters, 
claimed as tinea pedis, was not incurred in service or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

2.  A left eye laceration was not incurred in service or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

3.  Chloracne was not incurred in service or aggravated 
during service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2004 and March 2006.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. §5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board notes that the Veteran was scheduled 
for VA examinations to address his claims, but failed to 
report to them.  He later explained that he did not receive 
notice of these examinations due to a change of address.  
However, the Board does not find that examinations are 
necessary to decide the claims on appeal.  An examination 
with respect to the claimed condition of a bilateral foot 
condition is not necessary because the Veteran does not 
currently have such a disability.  As explained below in 
greater detail, with respect to the claimed conditions of a 
left eye laceration and chloracne, there is insufficient 
evidence to suggest that these claimed conditions may be 
attributable to service; thus, examinations are unnecessary 
to decide the claims.  See 38 C.F.R. § 3.159(c) (4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that the Veteran has been in receipt of 
disability benefits from the Social Security Administration 
(SSA) for a disability having an onset of April 27, 1992.  
Where VA has actual notice of the existence of records held 
by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, (1992).  A review of 
the record shows that the Veteran sustained an injury to his 
low back on April 27, 1992.  It is thus apparent that any 
records in SSA's possession relate to the Veteran's back 
disability and are not relevant to the claims currently 
appeal; thus VA need not take any steps to obtain them.  Id.; 
Quartuccio at 187; see also 38 C.F.R. § 3.159(c) (2).

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

General Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   That an 
injury incurred in service alone is not enough.  There must 
be chronic disability resulting from that injury.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  If there is no showing of 
a resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

Bilateral Foot Disorder

The Board has thoroughly reviewed the Veteran's service 
treatment records, which notably show numerous complaints and 
treatment of foot problems.  These records show treatment and 
diagnosis of vesicular eruption, lesions of the feet, 
dermatitis of the feet and tinea pedis, which was first noted 
during the Veteran's third and final period of service.

At his DRO and Board hearings, the Veteran explained that he 
had often developed blisters on his feet in service due to 
having to wear boots.  He explained that during the periods 
when he had blisters, he was put on a light duty profile and 
advised to wear tennis shoes.  He also explained that after 
his discharge he did not again have similar symptomatology of 
his feet, but that his feet gave him trouble due to his bad 
back.  

The claim of entitlement to service connection for a 
bilateral foot condition, with rash and blisters, claimed as 
tinea pedis, must be denied.  Significantly, the Board has 
reviewed the evidence of record and has failed to find 
evidence of a current diagnosis of the claimed bilateral foot 
disorder.  Indeed, the Veteran has denied having any such 
current disorder and any similar symptomatology of the feet 
as noted in the service treatment records.  The Court has 
held that Congress specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
claim must be denied. 

Left Eye Laceration

The Veteran is claiming service connection for residuals of a 
left eye laceration he claims were incurred during his period 
of service in Vietnam.  Specifically, he has asserted that 
while on patrol in a tank a land mine exploded and injured 
him.  He claims that this occurred sometime around Christmas 
1968 as he remembers being hospitalized and treated for a 
wound to his left eye at this time.  

The Veteran's service treatment records contain no evidence 
regarding this claimed injury and treatment.  His separation 
examination dated in September 1969 notes a normal head and 
face and notes no identifying body marks or scars.  On his 
separation report of medical history he denied having any eye 
trouble.  

The Veteran had service in Vietnam from April 4, 1968, to 
April 4, 1969.  His Form DD 214 covering this period of 
service shows that he was awarded the National Defense 
Service Medal, Republic of Vietnam Campaign Medal and the 
Vietnam Service Medal with two Bronze Service Stars.  It also 
shows that his military occupational specialty was combat 
engineer, not a tank crewman.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran, but rather it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 
19 (1999).

Initially, the Board points out that the Veteran is not 
entitled to the combat presumptions of 38 U.S.C.A. § 1154.  A 
veteran's assertions that he engaged in combat, even if they 
are unsupported by other record evidence, may (but not must) 
be accepted as credible evidence that the Veteran did, in 
fact, engage in combat activities.  See Stone v. Nicholson, 
480 F.3d 1111, 1113 (Fed. Cir. 2007) (observing that the law 
does not require VA to accept the Veteran's own assertions 
that he had engaged in combat); Gaines v. West, 11 Vet. App. 
353, 359 (1998)(observing that although VA was not required 
to accept the Veteran's assertions that he engaged in combat, 
it was required to explain why his testimony was not 
persuasive).  In this case, the Veteran's testimony that he 
engaged in combat is unsupported by any evidence of record.  
He was not awarded the Combat Infantry Badge or Purple Heart 
or any decoration showing participation in combat during his 
time in Vietnam.  Moreover, at his August 2007 DRO hearing he 
testified that as he was a demolitions specialist, and that 
while he would go out with an infantry division, he had 
"hung back" with the officer, medic and radio, while the 
infantry went ahead.  Under these circumstances, the Board 
does not find that the Veteran engaged in combat with the 
enemy; thus, his assertions that he engaged in combat are 
unpersuasive and he is not entitled to the combat 
presumptions of 38 U.S.C.A. § 1154.  

In March 2004 the Veteran received a VA Agent Orange 
examination.  The report associated with this examination 
notes that the Veteran reported suffering a left eye 
laceration while in Vietnam and that he was hospitalized for 
about a week for this injury.  At his October 2008 Board 
hearing the Veteran testified that his left eye would often 
water when reading and driving.  He also stated that his eye 
"will be just jumping on the left side over here."

The Veteran did not incur a left eye laceration in service.  
As mentioned above, the Board has not found that the combat 
presumptions are applicable to the Veteran's claimed in-
service left eye laceration.  Although his testimony is 
probative on the issue of the in-service injury, it is 
substantially outweighed by the lack of evidence showing an 
in-service injury and his denial of eye problems at 
discharge.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative 
value than history as reported by the Veteran).  More 
significantly, however, there is no medical evidence of any 
residuals, such as a scar, of the left eye laceration the 
Veteran reports he sustained during service.  Accordingly, 
because the evidence fails to establish that the Veteran 
injured his left eye in service and has a current disorder 
that is related to that reported injury, the claim must be 
denied.  

Chloracne

The Veteran is claiming that he incurred chloracne in service 
as a result of exposure to herbicides.  He has testified that 
he has had a skin condition since service, which he 
interpreted merely as dandruff, but now relates to service as 
chloracne.  At his March 2004 VA Agent Orange examination 
chloracne was first diagnosed.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a) (3) (West 2002); 38 C.F.R. § 3.307(a) (6) 
(iii) (2008).

Chloracne or other acneform diseases consistent with 
chloracne are deemed associated with herbicide exposure, 
under VA law.  See 38 C.F.R. § 3.309(e).  Chloracne or other 
acneform diseases consistent with chloracne shall be service-
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6) 
(iii) are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied.  In order to establish service 
connection by presumption, based on herbicide exposure, 
chloracne or other acneform disease consistent with chloracne 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  See 38 C.F.R. § 3.307(a) (6) (ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In this case entitlement to service connection for chloracne 
must be denied.  Initially, the Board notes that chloracne 
was not manifested during service or within one year of the 
Veteran's last presumed exposure to Agent Orange.  The record 
reflects that the first diagnosis and evidence of chloracne 
appears in March 2004, well after one year following the date 
of the Veteran's last presumed exposure to herbicides in 
Vietnam, i.e. April 4, 1969.  Thus, chloracne was not 
manifested to a compensable degree within the first year 
following his last presumed exposure to herbicides.  Thus, 
the claim is not established on a presumptive basis.  

Similarly, service connection on a direct basis must be 
denied.  The Veteran's assertion that his once-believed 
dandruff is actually his currently diagnosed chloracne is not 
competent nexus evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board does not find that chloracne 
is capable of lay diagnosis or attribution thereof to service 
by lay testimony.  See Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007).  The March 2004 VA chloracne diagnosis, if 
accurate, has not been related to the Veteran's reported 
symptomatology or herbicide exposure.  The March 2004 VA 
examiner made a bare diagnosis of chloracne with no 
suggestion of attribution to herbicide exposure or service.  
For these reasons, the Board finds that the preponderance of 
the evidence is against the claim and it must be denied. 


ORDER

Service connection for a bilateral foot disorder, with rash 
and blisters, claimed as tinea pedis, is denied.  

Service connection for a left eye laceration is denied.

Service connection for chloracne, to include as due to 
exposure to herbicides, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


